


110 HR 650 IH: To provide for the Secretary of Veterans Affairs to

U.S. House of Representatives
2007-01-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 650
		IN THE HOUSE OF REPRESENTATIVES
		
			January 24, 2007
			Mr. Reynolds (for
			 himself, Mr. Bartlett of Maryland,
			 Mr. Cole of Oklahoma,
			 Ms. Fallin,
			 Mr. Fortuño,
			 Ms. Giffords,
			 Mr. Hayes,
			 Mr. Kuhl of New York,
			 Mrs. Myrick,
			 Mr. Sessions, and
			 Mr. Wolf) introduced the following
			 bill; which was referred to the Committee
			 on Veterans’ Affairs
		
		A BILL
		To provide for the Secretary of Veterans Affairs to
		  conduct a pilot program to determine the effectiveness of contracting for the
		  use of private memory care facilities for veterans with Alzheimer’s
		  Disease.
	
	
		1.Department of Veterans
			 Affairs pilot program of use of private memory care facilities for veterans
			 with Alzheimer’s Disease
			(a)Pilot
			 ProgramThe Secretary of Veterans Affairs shall conduct a pilot
			 program to determine the effectiveness of contracting with private memory care
			 facilities to provide needed services for veterans suffering from Alzheimer’s
			 Disease as an alternative to the provision by the Secretary of inpatient care
			 or home health care for such veterans.
			(b)Scope of Pilot
			 Program(1)The pilot program shall
			 be conducted through five medical centers of the Veterans Health Administration
			 selected by the Secretary for such purpose.
				(2)The program shall be conducted during
			 fiscal years 2007 and 2008.
				(3)Under the pilot program, the
			 Secretary may contract for services for eligible veterans from private memory
			 care facilities. Any such contract shall be entered into in the same manner as
			 applies to contracts under section 1703 of title 38, United States Code.
				(c)ReportUpon
			 the conclusion of the pilot program, the Secretary shall submit to Congress a
			 report providing the results of the pilot program. The report shall be
			 submitted not later than 90 days after the end of the pilot program. The
			 Secretary shall include in the report the following:
				(1)The Secretary’s
			 assessment of the benefits to veterans of the pilot program.
				(2)The Secretary’s
			 assessment of the effect of the pilot program on the Department of Veterans
			 Affairs, including the effect on delivery of health care to veterans suffering
			 from Alzheimer’s disease or related memory disorders.
				(3)Any other findings
			 and conclusions of the Secretary with respect to the pilot program.
				(4)Any
			 recommendations of the Secretary for—
					(A)continuation of
			 the pilot program;
					(B)extension of the
			 pilot program to other service regions or to all service regions of the
			 Department of Veterans Affairs; or
					(C)for making the
			 authority to enter into contracts as described in subsection (b)(3) a permanent
			 authority under section 1703 of title 38, United States Code.
					(d)Memory Care
			 FacilitiesFor purposes of this section, the term memory
			 care facility means a facility that provides specialized services and
			 housing that are tailored to the individual needs of those suffering from
			 Alzheimer’s disease or related memory disorders.
			
